

116 S1613 IS: Contaminant and Lead Electronic Accounting and Reporting Requirements for (CLEARR) Drinking Water Act of 2019
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1613IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Markey (for himself, Mr. Carper, Ms. Baldwin, Ms. Harris, Ms. Smith, Mr. Sanders, Mr. Whitehouse, Mr. Van Hollen, Mr. Cardin, Ms. Duckworth, Mr. Merkley, Mr. Booker, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to update and modernize the reporting requirements for
 contaminants, including lead, in drinking water, and for other purposes.1.Short titleThis Act may be cited as the Contaminant and Lead Electronic Accounting and Reporting Requirements for (CLEARR) Drinking Water Act of 2019.2.Assistance for small and disadvantaged communitiesSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)in subparagraph (B), by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately; and(ii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; and(C)by striking the subsection designation and heading and all that follows through this section: and inserting the following:(a)DefinitionsIn this section:(1)Disadvantaged communityThe term disadvantaged community has the meaning given the term in section 1452(d)(3).(2)Underserved community;(2)in subsection (b)(2)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)the purchase of filters certified by the National Sanitation Foundation and the Water Quality Association for the removal of contaminants of concern in the public water system;(E)providing accurate and current information about—(i)the need for filtration, filter safety, and proper maintenance practices; and(ii)options for replacing lead service lines (as defined in section 1459B(a)) and removing other sources of lead in water;(F)entering into contracts with nonprofit organizations with water system technical expertise, as determined by the Administrator, to assist disadvantaged communities that are in significant noncompliance with this Act with asset management and mapping activities, if those contracts use not greater than 2 percent of the funds awarded by a grant under this section; and(G)any other project or activity the Administrator determines to be necessary and in furtherance of the purpose of assisting public water systems in meeting the requirements of this title.; and(3)by striking subsection (k) and inserting the following:(k)Authorization of appropriationsThere are authorized to be appropriated to carry out subsections (a) through (j) of this section—(1)$230,000,000 for fiscal year 2020; and(2)$300,000,000 for each of fiscal years 2021 through 2024..3.Drinking water quality improvement for minority, tribal, and low-income communities(a)Community partnershipThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) may make grants to community organizations that represent, operate in, or serve a minority, Tribal, or low-income community, as determined by the Administrator, to educate the residents of the community on—(1)contaminants in drinking water that may have an adverse effect on human health; and(2)assistance that the Administrator may provide to residents to identify and address a drinking water contaminant that may have an adverse effect on human health.(b)Public interest science partnershipsThe Administrator may create a partnership with an academic or research institution, including another Federal agency, to conduct or promote science that serves the public interest by sharing data or costs or engaging in any other activity of mutual benefit—(1)to identify—(A)any contaminant in drinking water that may have an adverse effect on human health; and(B)a significant public health crisis caused by any violation or contamination that—(i)has the potential to have a serious adverse effect on human health that requires notice under section 1414(c)(2)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(2)(C)); or(ii)may present an imminent and substantial endangerment to the health of persons (within the meaning of section 1431(a) of the Safe Drinking Water Act (42 U.S.C. 300i(a))); and(2)to measure the risk that a minority, Tribal, or low-income community faces from contaminants in drinking water that may have an adverse effect on human health.(c)Authorization of appropriationsThere are authorized to be appropriated for the period of fiscal years 2020 through 2024—(1)to carry out subsection (a), $5,000,000; and(2)to carry out subsection (b), $10,000,000.4.Compliance and inspections of public water supplies(a)Reporting noncomplianceSection 1452(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(2)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(D)a list that includes—(i)any public water system in the State that—(I)has in effect an exemption or variance for any national primary drinking water regulation;(II)is in persistent violation of any requirement for a maximum contaminant level or treatment technique under a national primary drinking water regulation; or(III)the State or Administrator determines may present an imminent and substantial endangerment to the health of persons (within the meaning of section 1431(a));(ii)the relevant national primary drinking regulation for the exemption, variance, or violation; and(iii)(I)the effective date of the exemption or variance; or(II)the date on which the persistent violation began..(b)Advice and technical assistanceSection 1414(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(a)(1)) is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by striking Whenever and inserting The Administrator shall notify the State and the public water system of noncompliance by the public water system if ;(B)in clause (ii), by striking pursuant thereto, and inserting in accordance with that variance or exemption.; and(C)by striking the undesignated matter following clause (ii); and(2)by adding at the end the following:(C)Advice and technical assistance(i)In generalAfter providing notice of noncompliance to the State and the public water system under subparagraph (A), the Administrator may provide such advice and technical assistance to the State and public water system as the Administrator determines appropriate to bring the public water system into compliance with the variance or exemption by the earliest date feasible.(ii)ConsiderationsIn making a determination to provide advice and technical assistance under clause (i), the Administrator may consider—(I)the potential for the noncompliance to result in a serious adverse effect to human health;(II)whether the noncompliance has occurred continuously or frequently; and(III)the effectiveness of any past technical assistance effort..(c)Additional inspectionsSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended—(1)by redesignating subsections (d) through (j) as subsections (e) through (k), respectively; and(2)by inserting after subsection (c) the following:(d)Additional inspections after a violation(1)In generalAfter consultation with the States, the Administrator shall, by regulation, prescribe the number, frequency, and type of additional inspections that shall be carried out after any violation that requires notice under subsection (c).(2)RegulationsThe regulations issued under paragraph (1) shall—(A)take into account—(i)the difference between—(I)intermittent or infrequent violations; and(II)continuous or frequent violations;(ii)the seriousness of any potential adverse health effect that may be related to a violation; and(iii)the number and severity of a past violation by a public water system; and(B)specify the procedure for an inspection after a violation by a public water system that has the potential to cause a serious adverse effect on human health due to short-term exposure to a contaminant..(3)Conforming amendments(A)Section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended—(i)in subsection (a)—(I)in paragraph (1)(B), by striking subsection (g) and inserting subsection (h); and(II)in paragraph (2)(A), in the undesignated matter following clause (ii), by striking subsection (g) and inserting subsection (h); and(ii)in subsection (b), in the matter preceding paragraph (1), by striking subsection (g) and inserting subsection (h).(B)Section 1448(a) of the Safe Drinking Water Act (42 U.S.C. 300j–7(a)) is amended in the third sentence of the undesignated matter following paragraph (2) by striking section 1414(g)(3)(B) and inserting section 1414(h)(3)(B).5.Electronic reporting of test resultsSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) (as amended by section 4(c)(1)) is amended by adding at the end the following:(l)Electronic reporting of compliance monitoring dataNot later than 1 year after the date of enactment of this subsection, the Administrator shall issue a final rule that establishes requirements for electronic submission—(1)by public water systems of all compliance monitoring data—(A)to the Administrator; or(B)with respect to a public water system in a State that has primary enforcement responsibility under section 1413, to that State; and(2)by each State that has primary enforcement responsibility under section 1413 to the Administrator of all compliance monitoring data submitted by a public water system to the State under paragraph (1)(B)..6.Notification to the Centers for Disease Control and Prevention and State health agenciesSection 1414(c)(2)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(2)(C)) is amended—(1)in clause (iii)—(A)by striking Administrator and and inserting Administrator, the Director of the Centers for Disease Control and Prevention, and;(B)by inserting and the appropriate State and county health agencies after as applicable,;(C)by striking and at the end;(2)by redesignating clause (iv) as clause (v); and(3)by inserting after clause (iii) the following:(iv)be provided to each person served by the public water system—(I)in the first billing statement that the public water system prepares after the date on which the violation occurs; and(II)in a manner consistent with clause (ii); and.7.No impact on other Federal fundingExcept for existing funds made available to carry out subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a), no funds shall be made available—(1)to carry out this Act or the amendments made by this Act if the total amount made available for a fiscal year for the State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is less than the total amount made available for those funds for fiscal year 2019; and(2)to carry out this Act or the amendments made by this Act (other than the amendment made by section 2(3)) if the total amount made available for a fiscal year for assistance for small and disadvantaged communities under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is less than the total amount made available for that assistance for fiscal year 2019.